 

Exhibit 10.7

Execution Copy

FIRST AMENDMENT TO LEASE

FIRST AMENDMENT TO LEASE, dated as of December 23, 2015 (this “Amendment”), by
and between RXR 1330 OWNER LLC, a Delaware limited liability company, having an
office c/o RXR Realty, 1330 Avenue of the Americas, New York, New York 10019
(“Landlord”) and SILVERCREST ASSET MANAGEMENT GROUP LLC, a Delaware limited
liability company, having an office at 1330 Avenue of the Americas, New York,
New York 10019 (“Tenant”).

WITNESSETH:

WHEREAS, pursuant to a Lease, dated December 15, 2005, by and between Landlord
(as successor-in-interest to Deka First Real Estate USA L.P.) and Tenant (the
“Lease”), Tenant is leasing from Landlord the entire 37th, 38th, 39th and 40th
floors (the “Demised Premises”) of the office building known as 1330 Avenue of
the Americas, New York, New York (the “Building”), as is more particularly
described in the Lease;

WHEREAS, the term of the Lease is scheduled to expire on September 30, 2017; and

WHEREAS, Landlord and Tenant desire to amend the Lease to extend the term
thereof, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. Defined Terms. All capitalized terms used herein but not defined shall have
the meanings ascribed to them in the Lease.

2. Extension of Term. (a) The term of the Lease is hereby extended for an
additional period of 11 years (the “Extension Term”) commencing on October 1,
2017 (the “Extension Commencement Date”) and expiring on September 30, 2028,
which date shall be deemed the Expiration Date for all purposes under the Lease,
unless sooner terminated in accordance with the terms of the Lease or pursuant
to law.

(b) Tenant’s leasing of the Demised Premises during the Extension Term shall be
on all of the terms and conditions of the Lease (as amended hereby), except
that, from and after the Extension Commencement Date:

 

--------------------------------------------------------------------------------

 

(i) fixed rent for the entire Demised Premises shall be payable at the times and
in the manner set forth in the Lease, as follows:

(A) for the period commencing on the Extension Commencement Date and ending on
the day immediately preceding the 6th anniversary of the Extension Commencement
Date at the rate of $5,408,000.00 per annum payable in equal monthly
installments of $450,666.67; and

(B) for the period commencing on the 6th anniversary of the Extension
Commencement Date and ending on the Expiration Date $5,699,200.00 per annum,
payable in equal monthly installments of $474,933.33.

(ii) Notwithstanding anything to the contrary contained in this Amendment,
provided Tenant is not then in default under the Lease beyond the expiration of
any applicable notice and cure period, Tenant shall be entitled to receive a
credit in the amount of $5,408,000.00, which credit shall be applied against the
first monthly installment of fixed rent due and payable on the Extension
Commencement Date and each succeeding monthly installment of fixed rent due and
payable until the entire credit has been so applied. At Landlord’s option,
Landlord may pay to Tenant, no later than the first day of any calendar month in
respect of which Tenant would otherwise be entitled to a credit against fixed
rent under the preceding sentence, an amount equal to the credit to which Tenant
would have otherwise been entitled for such month, and in such event Tenant
shall not receive any credit against fixed rent for such calendar month under
the preceding sentence and shall be obligated to pay in full the installment of
fixed rent due for such month.

(iii) Tenant shall pay Tenant’s Share of Taxes in accordance with the provisions
of Article 4 of the Lease, except that “Real Estate Tax Base” shall mean the
Real Estate Taxes for the Tax Year commencing on July 1, 2017 and ending on June
30, 2018.

(iv) Tenant shall pay Tenant’s Share of Operating Expenses pursuant to the
provisions of Article 4 of the Lease, except that “Base Year” shall mean
calendar year 2017.

(v) Landlord shall not be required to perform any work, to pay any amount, to
install any fixtures or equipment or to render any services to make the Building
or the Demised Premises ready or suitable for Tenant’s use or occupancy, and
Tenant shall accept the Demised Premises in its “as is” condition on the
Extension Commencement Date.  For the avoidance of doubt, nothing contained in
this Section 2(b)(v) shall limit or otherwise modify any of Landlord’s repair
and/or maintenance obligations under the Lease.

- 2 -

--------------------------------------------------------------------------------

 

3. Extension Work Allowance. (a) During the period commencing on the Extension
Commencement Date and continuing through the first anniversary of the Extension
Commencement Date, Landlord shall reimburse Tenant for the cost of Initial
Tenant Extension Work in an amount equal to the lesser of (i) $2,080,000.00 (the
“Extension Work Allowance”) and (ii) the actual cost of Initial Tenant Extension
Work, upon the following terms and conditions:

(A) The Extension Work Allowance shall be payable to Tenant (or to Tenant’s
general contractor or construction manager, as directed by Tenant) in
installments as Initial Tenant Extension Work progresses, but in no event more
frequently than monthly. Installments of the Extension Work Allowance shall be
payable by Landlord within 30 days following Tenant’s satisfaction of each of
the conditions required for disbursement set forth in this Section.

(B) Prior to the payment of any installment, Tenant shall deliver to Landlord a
request for disbursement which shall be accompanied by (1) paid invoices (or
invoices if Tenant shall be directing Landlord to pay Tenant’s general
contractor or construction manager) for the Initial Tenant Extension Work
performed or incurred since the last disbursement of the Extension Work
Allowance, (2) a certificate signed by Tenant’s architect and an officer of
Tenant certifying that the Initial Tenant Extension Work and services
represented by the aforesaid invoices have been satisfactorily completed in
accordance with the plans and specifications therefor approved by Landlord and
have not been the subject of a prior disbursement of the Extension Work
Allowance, and (3) lien waivers by architects, contractors, subcontractors and
all materialmen for all such work and services.  Each installment payment of the
Extension Work Allowance shall be limited to an amount equal to the amount
requested by Tenant pursuant to clause (1) above, multiplied by a fraction, the
numerator of which is the amount of the Extension Work Allowance, and the
denominator of which is the total contract price (or, if there is no specified
or fixed contract price for the Initial Tenant Extension Work, then a reasonable
estimate thereof in the opinion of Tenant’s architect, construction manager or
general contractor) for the performance of all of the Initial Tenant Extension
Work shown on all plans and specifications approved by Landlord.  In addition,
Landlord shall be permitted to retain from each disbursement an amount equal to
10% of the amount requested to be disbursed by Tenant.  The aggregate amount of
the retainages shall be paid by Landlord to Tenant upon the completion of all
Initial Tenant Extension Work and upon receipt from Tenant of (A) a certificate
signed by Tenant’s architect and an officer of Tenant certifying that all of the
Initial Tenant Extension Work has been satisfactorily completed in accordance
with the plans and specifications therefor approved by Landlord, (B) all
Building Department sign-offs and inspection certificates and any permits
required to be issued by the Building Department or any other governmental
entities having jurisdiction thereover, and (C) a general release from all
contractors and subcontractors performing the Initial Tenant Extension Work
releasing Landlord and Tenant from all liability for any of the Initial Tenant
Extension Work.

(b) “Initial Tenant Extension Work” means the installation of fixtures,
improvements and appurtenances attached to or built into the Demised Premises
and/or refurbishment of the Demised Premises in accordance with Article 12 of
the Lease, and shall not include movable partitions, business and trade
fixtures, machinery, equipment, furniture,

- 3 -

--------------------------------------------------------------------------------

 

furnishings and other articles of personal property, whether such work is
performed prior to or after the Extension Commencement Date.

(c) The right to receive reimbursement for the cost of Initial Tenant Extension
Work as set forth in this Section shall be for the exclusive benefit of Tenant,
it being the express intent of the parties hereto that in no event shall such
right be conferred upon or for the benefit of any third party, including,
without limitation, any contractor, subcontractor, materialman, laborer,
architect, engineer, attorney or any other person, firm or entity.  Without in
any way limiting the provisions of Article 20 of the Lease, Tenant shall
indemnify and hold harmless Landlord and its agents from and against any and all
liability, damages, claims, costs or expenses arising out of or relating to
Landlord’s payment of any installment of the Extension Work Allowance directly
to Tenant’s general contractor or construction manager, together with all costs,
expenses and liabilities incurred in or in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
reasonable attorneys’ fees and expenses.

(d) Notwithstanding anything to the contrary contained in this Section, in no
event shall more than $312,000.00 of the Extension Work Allowance be made
available to Tenant for soft costs of construction (including, without
limitation, filing and permit fees and expenses, architecture, engineering and
other consulting fees and expenses and moving expenses).

(e) If any portion of the Extension Work Allowance remains after the 1st
anniversary of the Extension Commencement Date, such remaining portion (i.e.,
any portion of the Extension Work Allowance for which Tenant has not timely and
properly submitted a request for disbursement as set forth in this Section 3 on
or before the first anniversary of the Extension Commencement Date) shall be
retained by and belong to Landlord; provided, however, if Tenant is not then in
default under the Lease (as amended hereby) beyond any applicable notice and
cure period, Tenant shall be entitled to apply up to $1,040,000.00 of such
remaining portion of the Extension Work Allowance as a credit toward fixed rent,
which credit shall be applied against the first monthly installment of fixed
rent due and payable on the 1st anniversary of the Extension Commencement Date
and each succeeding monthly installment of fixed rent due and payable until the
entire credit has been so applied. At Landlord’s option, Landlord may pay to
Tenant, no later than the first day of any calendar month in respect of which
Tenant would otherwise be entitled to a credit against fixed rent under the
preceding sentence, an amount equal to the credit to which Tenant would have
otherwise been entitled for such month, and in such event Tenant shall not
receive any credit against fixed rent for such calendar month under the
preceding sentence and shall be obligated to pay in full the installment of
fixed rent due for such month.

(f) During the Initial Tenant Extension Work, Landlord shall provide Tenant with
not more than 40 hours of overtime use of the freight elevator at no charge,
which use shall be in four (4) hour increments.

4. Additional Lease Modifications. Effective as of the date of this Amendment,
all notices, consents, demands and other communications to Landlord shall be
addressed to RXR 1330 Owner LLC, 1330 Avenue of the Americas, New York, New York
10019, Attention:

- 4 -

--------------------------------------------------------------------------------

 

Building Management, with a copy to (A) RXR Realty, 625 RXR Plaza, Uniondale,
New York 11556, Attention: Jason Barnett, Esq., Office of General Counsel and
(B) RXR Realty, 1330 Avenue of the Americas, New York, New York 10019,
Attention: William Elder.

5. Security Deposit.  Landlord is currently in possession of a Letter of Credit
in the amount of $505,667.00 held as a security deposit. Simultaneously with the
execution of this Amendment, Tenant shall deliver to Landlord an amendment to
the Letter of Credit in a form acceptable to Landlord extending the term of the
Letter of Credit to an expiration date not earlier than 60 days after the
Expiration Date (as extended by this Amendment). Provided that on the Reduction
Date (i) Tenant is not then in default under the Lease and (ii) Landlord has not
theretofore drawn on the Letter of Credit by reason of any default on the part
of Tenant, Tenant shall be entitled to a reduction in the amount of the Letter
of Credit of $252,833.50 (the “Reduction Amount”) on 5th anniversary of the
Extension Commencement Date (the “Reduction Date”).  In no event shall the
Letter of Credit be reduced to less than $252,833.50.  Tenant shall deliver to
Landlord an amendment to the Letter of Credit (the form and substance of such
amendment to be reasonably satisfactory to Landlord), reducing the amount of the
Letter of Credit by the Reduction Amount, and Landlord shall execute the
amendment and such other documents as are reasonably necessary to reduce the
amount of the Letter of Credit in accordance with the terms hereof.

6.  Landlord Access and Service Interruption.

(a) Access. In connection with Landlord’s access to the Demised Premises,
Landlord shall use reasonable efforts to minimize interference with the
operation of Tenant’s business within the Demised Premises and to exercise due
care in entering and exiting the Demised Premises. Except during the performance
of any work by Landlord in any portion of the Demised Premises, Landlord shall
not store materials and equipment in the Demised Premises.  During such work,
(i) Landlord may store same only in the portion of the Demised Premises where
such work is being performed and in a manner intended to minimize any
interference with Tenant’s access, use and occupancy of the Demised Premises and
any adverse effect upon the appearance of the Demised Premises and (ii) Landlord
shall clean all work areas at the end of each day or block off such work areas
in a manner that does not unreasonably interfere with Tenant’s ordinary conduct
of business in the Demised Premises.  

(b) Service Interruption. In any instance in which a Substantial Portion of the
Demised Premises is Untenantable solely by reason of (x) the failure of Landlord
to perform any of Landlord’s maintenance and repair obligations in accordance
with the provisions of the Lease or (y) the interruption, curtailment or
suspension of any of Landlord’s services set forth in Articles 16 and 17 of the
Lease without the fault or neglect of Tenant or any persons claiming through or
under Tenant, and such period of Untenantability shall continue for 6
consecutive Business Days after Tenant shall have notified Landlord of such
Untenantability, and provided Tenant is not then in default under this Lease
beyond any applicable notice and grace period, then for the period commencing on
the 7th Business Day after Tenant’s giving notice to Landlord that such
Substantial Portion of the Demised Premises is so Untenantable until such
Substantial Portion of the Demised Premises is no longer Untenantable, fixed
rent shall be appropriately abated with respect only to such Substantial
Portion. The abatement set forth in this Section shall not apply during the
occurrence of Force Majeure. “Untenantable” means that

- 5 -

--------------------------------------------------------------------------------

 

Tenant shall be unable to use, and shall not be using, the Demised Premises or
the applicable portion thereof for the conduct of Tenant’s business in the
manner in which such business is ordinarily conducted in such portion of the
Demised Premises.  “Substantial Portion” shall mean any portion of the Demised
Premises consisting of 5,000 or more contiguous rentable square feet. “Force
Majeure” shall mean any delays resulting from any causes beyond the reasonable
control of Landlord, including governmental regulation, governmental
restriction, strike, accident, labor dispute, riot, insurrection, terrorism,
emergency, inability to obtain materials, acts of God or of a public enemy, acts
of the United States of America, fires or other casualties, floods, epidemics,
quarantine restrictions, freight embargoes, unusually severe weather, delays of
subcontractors or suppliers at any tier arising from unforeseeable causes beyond
the control and without the fault or negligence of Landlord and other like
circumstances.

7. Renewal Option. Article 42-Renewal Option of the Lease is hereby deleted in
its entirety and the following inserted in place thereof:

ARTICLE 42

RENEWAL OPTION

42.01. Renewal Right. (a)  Provided that on the date Tenant exercises the
Renewal Option and at the commencement of the Renewal Term (i) the Lease shall
not have been terminated, (ii) Tenant shall not be in default under the Lease
and (iii) Tenant shall occupy at least 50% of the Demised Premises, Tenant shall
have the option (the “Renewal Option”) to extend the term of the Lease for an
additional 5 year period (the “Renewal Term”), to commence on the date
immediately following the Expiration Date.

(b) The Renewal Option shall be exercised with respect to the entire Demised
Premises only and shall be exercisable by Tenant giving notice to Landlord (the
“Renewal Notice”) at least 18 months before the Expiration Date.  Time is of the
essence with respect to the giving of the Renewal Notice.

42.02. Renewal Rent and Other Terms. (a) The Renewal Term shall be upon all of
the terms and conditions set forth in the Lease, except that (i) the fixed rent
shall be as determined pursuant to the further provisions of this Section 42.02;
(ii) Tenant shall accept the Demised Premises in its “as is” condition at the
commencement of the Renewal Term, and Landlord shall not be required to perform
any work, to pay any amount or to render any services to make the Demised
Premises ready for Tenant’s use and occupancy or to provide any abatement of
fixed rent or additional rent, in each case with respect to the Renewal Term;
(iii) Tenant shall have no option to renew the Lease beyond the expiration of
the Renewal Term; and (iv) the Real Estate Tax Base shall be the Real Estate
Taxes for the Tax Year ending immediately before the commencement of the Renewal
Term and the Base Year shall be the Operation Year ending immediately before the
commencement of the Renewal Term.

- 6 -

--------------------------------------------------------------------------------

 

(b) The annual fixed rent for the Demised Premises for the Renewal Term shall be
Fair Market Rent.  “Fair Market Rent” means the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for the Demised Premises
during the Renewal Term, each party acting prudently and under no compulsion to
lease, and taking into account all relevant factors.

(c) If Tenant timely exercises the Renewal Option, Landlord shall notify Tenant
(the “Rent Notice”) at least 120 days before the Expiration Date (as extended by
this Amendment) of Landlord’s determination of the Fair Market Rent (“Landlord’s
Initial Determination”).  If Landlord’s Initial Determination exceeds the
aggregate of (the “Annual Rent”) (A) the fixed rent payable by Tenant for the 12
month period ending on the Expiration Date, (B) Tenant’s Share of Taxes payable
with respect to the Tax Year ending immediately before the commencement of the
Renewal Term and (C) Tenant’s Share of Operating Expenses payable with respect
to the Operation Year ending immediately before the commencement of the Renewal
Term, then Tenant shall notify Landlord (“Tenant’s Notice”), within 20 days
after Tenant’s receipt of the Rent Notice, whether Tenant accepts or disputes
Landlord’s Initial Determination, and if Tenant disputes Landlord’s Initial
Determination, Tenant’s Notice shall set forth Tenant’s determination of the
Fair Market Rent, which shall not be less than the Annual Rent (“Tenant’s
Initial Determination”). If Tenant fails to give Tenant’s Notice within such 20
day period, or if Tenant gives Tenant’s Notice within such 20 day period but
fails to set forth therein Tenant’s Initial Determination, then Tenant shall be
deemed to have accepted Landlord’s Initial Determination.

(d) (i) If Tenant timely disputes Landlord’s Initial Determination and Landlord
and Tenant fail to agree as to the Fair Market Rent within 20 days after the
giving of Tenant’s Notice, then the Fair Market Rent shall be determined by
arbitration in the City of New York, as set forth in this Section
42.02(d).  Tenant shall initiate the arbitration process by giving notice to
that effect to Landlord within 20 days after the giving of Tenant’s Notice,
which notice shall include the name and address of Tenant’s designated
arbitrator.  If Tenant fails to give such notice within such 20 day period, then
Tenant shall be deemed to have accepted Landlord’s Initial
Determination.  Within 30 days after the designation of Tenant’s arbitrator,
Landlord shall give notice to Tenant of the name and address of Landlord’s
designated arbitrator.  If Landlord shall fail timely to appoint an arbitrator,
then Tenant may request the AAA to appoint an arbitrator on Landlord’s
behalf.  Such two arbitrators shall have 30 days to appoint a third arbitrator
who shall be impartial.  If such arbitrators fail to do so, then either Landlord
or Tenant may request the AAA to appoint an arbitrator who shall be impartial
within 30 days after such request and both parties shall be bound by any
appointment so made within such 30 day period.  If no such third arbitrator
shall have been appointed within such 30 day period, either Landlord or Tenant
may apply to the Supreme Court, New York County to make such appointment.  The
third arbitrator only shall subscribe and swear to an oath fairly and
impartially to determine such dispute.

(ii) Within 7 days after the appointment of the third arbitrator, the three
arbitrators will meet (the “Initial Meeting”) and set a hearing date for the
arbitration.  The hearing shall not exceed two days and shall be scheduled to be
held within 60 days after the meeting of the three arbitrators.  At the Initial
Meeting, Landlord and Tenant may each submit a revised Fair Market Rent
determination (each, a “Final Determination”); provided, that

- 7 -

--------------------------------------------------------------------------------

 

Landlord’s Final Determination may not be greater than Landlord’s Initial
Determination, and Tenant’s Final Determination may not be lower than Tenant’s
Initial Determination.  If either party shall fail so to submit a Final
Determination, then Landlord’s Initial Determination or Tenant’s Initial
Determination, as applicable, shall constitute such party’s Final Determination.

(iii) There shall be no discovery in the arbitration.  However, on reasonable
notice to the other party, Tenant may inspect any portion of the Building
relevant to its claims, and Landlord may inspect any portion of the space
occupied by Tenant on the floors in issue. Thirty days prior to the scheduled
hearing, the parties shall exchange opening written expert reports and opening
written pre-hearing statements.  Opening written pre-hearing statements shall
not exceed 20 pages in length.  Two weeks prior to the hearing, the parties may
exchange rebuttal written expert reports and rebuttal written pre-hearing
statements.  Rebuttal written pre-hearing statements shall not exceed 10 pages
in length.  Ten days prior to the hearing, the parties shall exchange written
witness lists, including a brief statement as to the subject matter to be
covered in the witnesses’ testimony.  One week prior to the hearing, the parties
shall exchange all documents which they intend to offer at the hearing.  Other
than rebuttal witnesses, only the witnesses listed on the witness lists shall be
allowed to testify at the hearings.  Closing arguments shall be heard
immediately following conclusion of all testimony.  The proceedings shall be
recorded by stenographic means.  Each party may present live witnesses and offer
exhibits, and all witnesses shall be subject to cross-examination.  The
arbitrators shall conduct the two day hearing so as to provide each party with
sufficient time to present its case, both on direct and on rebuttal, and permit
each party appropriate time for cross examination; provided, that the
arbitrators shall not extend the hearing beyond two days.  Each party may,
during its direct case, present evidence in support of its position and in
opposition to the position of the opposing party.

(iv) The third arbitrator shall make a determination of the Fair Market Rent by
selecting either the amount set forth in Landlord’s Final Determination or the
amount set forth in Tenant’s Final Determination, whichever the third arbitrator
determines is closest to Fair Market Rent for the Demised Premises.  The third
arbitrator may not select any other amount as the Fair Market Rent, provided
that in no event shall the rent be less than the Annual Rent.  The fees and
expenses of any arbitration pursuant to this Section 42.02(d) shall be borne by
the parties equally, but each party shall bear the expense of its own
arbitrator, attorneys and experts and the additional expenses of presenting its
own proof.  The arbitrators shall not have the power to add to, modify or change
any of the provisions of the Lease.  Each arbitrator shall be a licensed real
estate broker having at least 15 years of experience in leasing of first class
office buildings in Manhattan.  After a determination has been made of the Fair
Market Rent, the parties shall execute and deliver an instrument setting forth
the Fair Market Rent, but the failure to so execute and deliver any such
instrument shall not effect the determination of Fair Market Rent.

- 8 -

--------------------------------------------------------------------------------

 

(e) If Tenant disputes Landlord’s Initial Determination and if the final
determination of Fair Market Rent shall not be made on or before the first day
of the Renewal Term, then, pending such final determination, Tenant shall pay,
as fixed rent for the Renewal Term, an amount equal to Landlord’s Final
Determination.  If, based upon the final determination of the Fair Market Rent,
the fixed rent payments made by Tenant for such portion of the Renewal Term were
greater than Fair Market Rent payable for the Renewal Term, Landlord shall
credit the amount of such excess against future installments of fixed rent
and/or additional rent payable by Tenant.

8. Offer Space Option. Article 43-Offer Space Option of the Lease is hereby
deleted in its entirety and the following inserted in place thereof:

ARTICLE 43

OFFER SPACE OPTION

43.01 As used herein:

“Available” means, as to any space, that such space is vacant and free of any
present or future possessory right now or hereafter existing in favor of any
third party; provided, that any space that is vacant on the date of this Lease
shall not be deemed Available unless and until such space is first leased to
another tenant and then again becomes Available.  Anything to the contrary
contained herein notwithstanding, Tenant’s rights of first offer pursuant to
this Article 43 and/or Article 45 are subordinate to (x) any right of offer,
right of first refusal, expansion right or similar right or option in favor of
any third party existing as of the date of this Lease and (y) Landlord’s right
to renew or extend the term of any lease to another tenant, whether or not
pursuant to an option or right set forth in such other tenant’s lease.

“Offer Period” means the period commencing on the Extension Commencement Date to
and including the date that is 5 years prior to the Expiration Date.

“Offer Space” means the space on the entire 35th floor of the Building and/or
the portion of the 36th floor of the Building substantially as shown hatched on
the floor plan annexed as Exhibit C attached hereto.  

43.02 Provided (i) this Lease shall not have been terminated, (ii) Tenant shall
not be in default under this Lease, and (iii) Tenant shall occupy at least 75%
of the Demised Premises, if at any time during the Offer Period, Offer Space
either becomes, or Landlord reasonably anticipates that within the next 12
months (but not later than the last day of the Offer Period) such Offer Space
will become, Available, Landlord shall give to Tenant notice (an “Offer Notice”)
thereof, specifying (A) Landlord’s determination of the Fair Offer Rent for such
Offer Space, (B) the date or estimated date that such Offer Space has or shall
become Available and (C) such other matters as Landlord may deem appropriate for
such Offer Notice.  “Fair Offer Rent” means the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for such Offer Space, each
party acting prudently and under no compulsion to lease, and taking into account
all relevant factors.

- 9 -

--------------------------------------------------------------------------------

 

43.03 Provided that on the date that Tenant exercises the Offer Space Option and
on the Offer Space Inclusion Date (i) this Lease shall not have been terminated,
(ii) Tenant shall not be in default under this Lease, and (iii) Tenant shall
occupy at least 75% of the Demised Premises, Tenant shall have the option (the
“Offer Space Option”), exercisable by notice (an “Acceptance Notice”) given to
Landlord on or before the date that is 15 days after the giving of the Offer
Notice (time being of the essence) to include such Offer Space in the Demised
Premises.  Tenant shall notify Landlord in the Acceptance Notice whether Tenant
accepts or disputes Landlord’s determination of the Fair Offer Rent, and if
Tenant disputes Landlord’s determination of the Fair Offer Rent, the Acceptance
Notice shall set forth Tenant’s determination thereof. If Tenant fails timely to
object to Landlord’s determination in the Acceptance Notice and to set forth
Tenant’s determination, then Tenant shall be deemed to have accepted Landlord’s
determination.

43.04 If Tenant timely delivers the Acceptance Notice, then, on the date on
which Landlord delivers vacant possession of the applicable Offer Space to
Tenant (the “Offer Space Inclusion Date”), such Offer Space shall become part of
the Demised Premises, upon all of the terms and conditions set forth in this
Lease, except (i) fixed rent shall be increased by the Fair Offer Rent, (ii)
Tenant’s Share of Taxes and Tenant’s Share of Operating Expenses shall be
increased proportionately, (iii) Landlord shall not be required to perform any
work, to pay any tenant improvement allowance or any other amount, or to render
any services to make the Building or such Offer Space ready for Tenant’s use or
occupancy or to provide any abatement of fixed rent or additional rent, and
Tenant shall accept such Offer Space in its “as is” condition on the Offer Space
Inclusion Date and (iv) as may be otherwise set forth in the Offer Notice.

43.05 If in the Acceptance Notice Tenant disputes Landlord’s determination of
Fair Offer Rent, and Landlord and Tenant fail to agree as to the amount thereof
within 20 days after the giving of the Acceptance Notice, then the dispute shall
be resolved by arbitration in the same manner regarding Fair Market Rent
pursuant to Section 42.02(d); provided, that all references in said Section
42.02(d) to “Fair Market Rent” shall be deemed to refer to “Fair Offer Rent.” If
the dispute shall not have been resolved on or before the Offer Space Inclusion
Date, then pending such resolution, Tenant shall pay as annual fixed rent for
the Offer Space the Fair Offer Rent as determined by Landlord. Within 20 days
after the final determination of Fair Offer Rent, an adjustment, if any,
required to correct the amounts previously paid on account thereof shall be made
by the appropriate party.

43.06 If Landlord is unable to deliver possession of the applicable Offer Space
to Tenant for any reason on or before the date on which Landlord anticipates
that such Offer Space shall be Available as set forth in the Offer Notice, the
Offer Space Inclusion Date with respect to such Offer Space shall be the date on
which Landlord is able to so deliver possession and Landlord shall have no
liability to Tenant therefor and this Lease shall not in any way be
impaired.  This Section 43.06 constitutes “an express provision to the contrary”
within the meaning of Section 223(a) of the New York Real Property Law and any
other law of like import now or hereafter in effect.

- 10 -

--------------------------------------------------------------------------------

 

43.07 If Tenant fails timely to give an Acceptance Notice, then (i) Landlord may
enter into one or more leases of the applicable Offer Space with third parties
on such terms and conditions as Landlord shall determine, the Offer Space Option
shall be null and void with respect to such Offer Space and of no further force
and effect and Landlord shall have no further obligation to offer such Offer
Space to Tenant, and (ii) Tenant shall, upon demand by Landlord, execute an
instrument confirming Tenant’s waiver of, and extinguishing, the Offer Space
Option with respect to such Offer Space, but the failure by Tenant to execute
any such instrument shall not affect the provisions of clause (i) above,

43.08 Promptly after the occurrence of the Offer Space Inclusion Date, Landlord
and Tenant shall confirm the occurrence thereof and the inclusion of the
applicable Offer Space in the Demised Premises by executing an instrument
reasonably satisfactory to Landlord and Tenant; provided, that failure by
Landlord or Tenant to execute such instrument shall not affect the inclusion of
such Offer Space in the Demised Premises in accordance with this Section 43.08.

43.09 Anything in this Lease to the contrary notwithstanding, the provisions of
this Article 43 granting to Tenant the Offer Space Option shall be null and void
and of no force or effect if (i) the Named Tenant is no longer the Tenant under
this Lease, (ii) the Named Tenant at any time fails to occupy at least 75% of
the Demised Premises or (iii) the Named Tenant shall at any time be in default
under this Lease beyond any applicable period of grace. The “Named Tenant” means
Silvercrest Asset Management Group LLC or an Affiliate; provided, at the time
the Lease is assigned to such Affiliate in accordance with the terms of the
Lease such Affiliate’s net worth is at least equal to Silvercrest Asset
Management Group LLC.

9. Skyline Signage Option. The following is hereby inserted as Article 45 of the
Lease:

ARTICLE 45

SKYLINE SIGNAGE OPTION

45.01 As used herein:

“Signage Offer Period” means the period commencing on the execution of this
Amendment to and including the date that is 5 years prior to the Expiration
Date.

“Signage Offer Space” means the entire skyline signage area substantially as
shown on Exhibit A attached hereto.  

45.02 Provided (i) this Lease shall not have been terminated, (ii) Tenant shall
not be in default under this Lease, and (iii) Tenant shall occupy (and shall
continue to occupy) at least 25% of the Demised Premises, if at any time during
the Signage Offer Period, Signage Offer Space either becomes, or Landlord
reasonably anticipates that within the next 12 months (but not later than the
last day of the Signage Offer Period) the Signage Offer Space will become
Available, Landlord shall give to Tenant notice (a “Signage Offer Notice”)
thereof, specifying (A) Landlord’s determination of the Signage Fair Offer Rent
for such Signage Offer Space, (B) the date or estimated date that the Signage
Offer Space has or shall become Available and (C)

- 11 -

--------------------------------------------------------------------------------

 

such other matters as Landlord may deem appropriate for such Signage Offer
Notice.  “Signage Fair Offer Rent” means the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for such Signage Offer Space,
each party acting prudently and under no compulsion to lease, and taking into
account all relevant factors; provided, however, the fixed rent payable by
Tenant under the Lease (as amended by this Amendment) for the Demised Premises
shall not be a relevant factor in any determination of Signage Fair Offer Rent.

45.03 Provided that on the date that Tenant exercises the Signage Offer Space
Option and on the Signage Offer Space Inclusion Date (i) this Lease shall not
have been terminated, (ii) Tenant shall not be in default under this Lease, and
(iii) Tenant shall occupy at least 25% of the Demised Premises, Tenant shall
have the option (the “Signage Offer Space Option”), exercisable by notice (an
“Signage Acceptance Notice”) given to Landlord on or before the date that is 15
days after the giving of the Signage Offer Notice (time being of the essence) to
include the entire Signage Offer Space in the Demised Premises. Tenant shall
notify Landlord in the Signage Acceptance Notice whether Tenant accepts or
disputes Landlord’s determination of the Signage Fair Offer Rent, and if Tenant
disputes Landlord’s determination of the Signage Fair Offer Rent, the Signage
Acceptance Notice shall set forth Tenant’s determination thereof. If Tenant
fails timely to object to Landlord’s determination in the Signage Acceptance
Notice and to set forth Tenant’s determination, then Tenant shall be deemed to
have accepted Landlord’s determination.

45.04 If Tenant timely delivers the Signage Acceptance Notice, then, on the date
on which Landlord delivers vacant possession of the Signage Offer Space to
Tenant (the “Signage Offer Space Inclusion Date”), the entire Signage Offer
Space shall become part of the Demised Premises, upon all of the terms and
conditions set forth in this Lease, except (i) fixed rent shall be increased by
the Signage Fair Offer Rent, (ii) Tenant shall have no obligation to pay
Tenant’s Share of Taxes and Tenant’s Share of Operating Expenses with respect to
the Signage Offer Space, (iii) Landlord shall not be required to perform any
work, to pay any tenant improvement allowance or any other amount, or to render
any services to make the Building or the Signage Offer Space ready for Tenant’s
use or occupancy or to provide any abatement of fixed rent or additional rent,
and Tenant shall accept the Signage Offer Space in its “as is” condition on the
Signage Offer Space Inclusion Date and (iv) as may be otherwise set forth in the
Signage Offer Notice.

45.05 If in the Signage Acceptance Notice Tenant disputes Landlord’s
determination of Signage Fair Offer Rent, and Landlord and Tenant fail to agree
as to the amount thereof within 20 days after the giving of the Signage
Acceptance Notice, then the dispute shall be resolved by arbitration in the same
manner regarding Fair Market Rent pursuant to Section 42.02(d); provided, that
all references in said Section 42.02(d) to “Fair Market Rent” shall be deemed to
refer to “Signage Fair Offer Rent.” If the dispute shall not have been resolved
on or before the Signage Offer Space Inclusion Date, then pending such
resolution, Tenant shall pay as annual fixed rent for the Signage Offer Space
the Signage Fair Offer Rent as determined by Landlord. Within 20 days after the
final determination of Signage Fair Offer Rent, an adjustment, if any, required
to correct the amounts previously paid on account thereof shall be made by the
appropriate party.

- 12 -

--------------------------------------------------------------------------------

 

45.06 If Landlord is unable to deliver possession of the Signage Offer Space to
Tenant for any reason on or before the date on which Landlord anticipates that
the Signage Offer Space shall be Available as set forth in the Signage Offer
Notice, the Signage Offer Space Inclusion Date with respect to the Signage Offer
Space shall be the date on which Landlord is able to so deliver possession and
Landlord shall have no liability to Tenant therefor and this Lease shall not in
any way be impaired. This Section 45.06 constitutes “an express provision to the
contrary” within the meaning of Section 223(a) of the New York Real Property Law
and any other law of like import now or hereafter in effect.

45.07 If Tenant fails timely to give a Signage Acceptance Notice, then (i)
Landlord may enter into one or more leases of the Signage Offer Space with third
parties on such terms and conditions as Landlord shall determine, the Signage
Offer Space Option shall be null and void and of no further force and effect and
Landlord shall have no further obligation to offer the Signage Offer Space to
Tenant, and (ii) Tenant shall, upon demand by Landlord, execute an instrument
confirming Tenant’s waiver of, and extinguishing, the Signage Offer Space
Option, but the failure by Tenant to execute any such instrument shall not
affect the provisions of clause (i) above.

45.08 Promptly after the occurrence of the Signage Offer Space Inclusion Date,
Landlord and Tenant shall confirm the occurrence thereof and the inclusion of
the entire Signage Offer Space in the Demised Premises by executing an
instrument reasonably satisfactory to Landlord and Tenant; provided, that
failure by Landlord or Tenant to execute such instrument shall not affect the
inclusion of the entire Signage Offer Space in the Demised Premises in
accordance with this Section 45.08.

45.09 Anything in this Lease to the contrary notwithstanding, if (i) the Named
Tenant is no longer the Tenant under this Lease, (ii) the Named Tenant at any
time fails to occupy at least 25% of the Demised Premises or (iii) the Named
Tenant shall at any time be in default under this Lease beyond any applicable
period of grace, then (A) the provisions of this Article 45 granting to Tenant
the Signage Offer Space Option shall be null and void and of no force or effect,
(B) if Tenant has exercised the Signage Offer Space Option, Tenant’s right to
continue to lease the Signage Offer Space shall automatically terminate and (C)
Tenant shall pay to Landlord a sum which, at the time of such termination,
represents the then value of the excess, if any, of (1) the aggregate of the
rental which, had the lease of the Signage Offer Space not been terminated,
would have been payable hereunder by Tenant for the period commencing on the day
following the date of such termination to and including the expiration date of
Tenant’s lease of the Signage Offer Space over (2) the aggregate fair rental
value of the Signage Offer Space for the same period.

45.10 If, in Landlord’s reasonable determination, the inclusion of Tenant’s name
or any other identifying mark of Tenant upon the Signage Offer Space is harmful
to the reputation of the first-class character of the Building by reason of any
action by Tenant or any occurrence associated with Tenant, Landlord shall have
the right, exercised in Landlord’s sole discretion, to terminate Tenant’s rights
to the Signage Offer Space and remove, at Landlord’s cost and expense, any
signage theretofore erected in the Signage Offer Space.  

- 13 -

--------------------------------------------------------------------------------

 

45.11 Tenant’s installation of any signage or other improvements in the Signage
Offer Space shall be performed in accordance with the provisions of Article 12
of the Lease. All Tenant signage located in the Signage Offer Space shall be
installed by Tenant, at Tenant’s expense, and shall be maintained by Tenant, at
Tenant’s expense, in good condition and repair.  Tenant shall obtain and pay for
all required permits and licenses relating to the installation of any signage or
other improvements in the Signage Offer Space.  Copies of all such permits and
licenses shall be delivered to Landlord prior to installation of the sign to
which such permits and licenses relate.  All signage or other improvements in
the Signage Offer Space shall be first-class, in compliance with all applicable
Laws and in good taste so as not to detract from the general appearance of the
Building.  If Landlord shall deem it necessary to temporarily remove any signage
or other improvements in the Signage Offer Space in order to make repairs,
alterations or improvements in or upon the Premises, Landlord shall have the
right to do so.  On the expiration or sooner termination of the Lease, Tenant
shall (i) promptly remove all signage or other improvements in the Signage Offer
Space installed or displayed by Tenant, and (ii) promptly repair in a good and
workmanlike manner in conformity with all Laws and all applicable provisions of
this Lease, all damage to the Building caused by such removal.

10. Signage. (a) Tenant shall have the right, from and after the date on which
this Amendment is fully executed and delivered (but subject to applicable Laws
and the provisions of Section 10(b) below), to place one sign identifying one
name of Tenant (i.e., Silvercrest Asset Management Group LLC) in the location
shown on Exhibit B annexed hereto (the “Elevator Sign”).  The Elevator Sign
shall be subject to Landlord’s approval (including, without limitation, as to
size, color and materials), which approval Landlord shall not unreasonably
withhold. Tenant, at Tenant’s expense, shall be responsible for supplying,
repairing and replacing the Elevator Sign. Subject to Landlord’s reasonable
approval of full plans and specifications for the Elevator Sign, the Elevator
Sign shown on Exhibit B is hereby approved by Landlord with respect to the
location, approximate size and general aesthetic appearance of the Elevator
Sign. Landlord, at Tenant’s expense, shall install and maintain the Elevator
Sign. “Laws” means all laws, ordinances, rules, orders and regulations (present,
future, ordinary, extraordinary, foreseen or unforeseen) of any governmental,
public or quasi-public authority and of the New York Board of Fire Underwriters
and any other entity performing similar functions at any time duly in force.

(b) Anything contained herein to the contrary notwithstanding, Tenant’s right to
the Elevator Sign shall be null and void and of no further force or effect and
Landlord shall have the right at any time to remove the Elevator Sign, at
Tenant’s expense, if (i) Tenant is in default under this Lease beyond applicable
notice and grace periods, (ii) the Named Tenant is no longer the Tenant under
this Lease, (iii) the Premises shall consist of less than 41,600 rentable square
feet, (iv) the Named Tenant at any time fails to occupy at least 85% of the
Demised Premises or (v) the Lease term shall expire or terminate.

(c) If Landlord shall deem it necessary (in the exercise of reasonable and
prudent business judgment) to remove the Elevator Sign in order to paint or to
make repairs, alterations or improvements, Landlord shall have the right to do
so at Landlord’s expense, and shall reinstall such sign when the work performed
by Landlord is completed; provided, that Landlord shall use reasonable efforts
to minimize the amount of time that the Elevator Sign is not in place and shall
repair any damage to the Elevator Sign resulting from such removal and
reinstallation; provided, further, if Landlord reasonably estimates that the
Elevator Sign will be

- 14 -

--------------------------------------------------------------------------------

 

removed for more than 30 days or for more than 30 days in the aggregate during
any consecutive 90 day period, Landlord shall provide a substitute sign of like
size and of equal or greater prominence during the period that the Elevator Sign
is removed.  On the expiration or sooner termination of the Lease term, Tenant
shall (i) promptly remove the Elevator Sign and (ii) promptly repair in a good
and workmanlike manner in conformity with Laws and all applicable provisions of
the Lease, all damage to the Building caused by such removal.

(d) If, in Landlord’s reasonable determination, the existence of the Elevator
Sign bearing Tenant’s name or any other identifying mark of Tenant is harmful to
the reputation of the first-class character of the Building by reason of any
action by Tenant or any occurrence associated with Tenant, Landlord shall have
the right, exercised in Landlord’s sole discretion, to terminate Tenant’s rights
to the Elevator Sign and remove the Elevator Sign at Landlord’s cost and
expense.

11. Brokers. Each party represents to the other that such party has dealt with
no broker in connection with this Amendment or the Building (other than Cushman
& Wakefield, Inc. (representing Tenant) and RXR Property Management LLC
(representing Landlord) (together, the “Broker”)), and each party shall
indemnify and hold the other harmless from and against all loss, cost, liability
and expense (including, without limitation, reasonable attorneys’ fees and
disbursements) arising out of any claim for a commission or other compensation
by any broker (other than the Broker) who alleges that it has dealt with the
indemnifying party in connection with this Amendment or the Building. Landlord
shall pay any brokerage commission or other compensation that may be due to the
Broker pursuant to a separate agreement.

12. Letter of Credit. Not later than 30 days after this Amendment is fully
executed and delivered, Tenant shall deliver to Landlord a new Letter of Credit
in the Letter of Credit Amount with a revised expiration date of November 30,
2028 and otherwise satisfying the requirements set forth in Article 36 of the
Lease.

13. REIT. (a) Neither Tenant nor any direct or indirect subtenant of Tenant
shall enter into any lease, sublease, license, concession or other agreement for
use, occupancy or utilization of space in the Demised Premises which provides
for a rental or payment for such use, occupancy or utilization based in whole or
in part on the net income or profits derived by any person from the property
leased, occupied or utilized, or which would require the payment of any
consideration which would not fall within the definitions of “rents from real
property” as that term is defined in Section 856(d) of the Internal Revenue Code
of 1986, as amended (the “Code”).

(b) Tenant acknowledges that Landlord and/or certain beneficial owners of
Landlord may from time to time qualify as real estate investment trusts pursuant
to Sections 856 et seq. of the Code or as entities described in Section
511(a)(2) of the Code, and that avoiding (i) the loss of such status, (ii) the
receipt of any income derived under any provision of the Lease that does not
constitute “rents from real property” (in the case of real estate investment
trusts) or that constitutes “unrelated business taxable income” (in the case of
entities described in Section 511(a)(2) of the Code), and (iii) the imposition
of penalty or similar taxes (each, an “Adverse Event”) is of material concern to
Landlord and such beneficial owners and Tenant’s agreement herein contained
regarding the avoidance of an Adverse Event is a material inducement to

- 15 -

--------------------------------------------------------------------------------

 

Landlord entering into the Lease.  If the Lease or any provision thereof could,
in the opinion of counsel to Landlord, result in or cause an Adverse Event,
Tenant shall cooperate with Landlord in amending or modifying the Lease and
shall at the request of Landlord execute and deliver such documents reasonably
required to effect such amendment or modification.  Any amendment or
modification pursuant to this Section shall be structured so that the economic
results to Landlord and Tenant shall be substantially similar to those set forth
in the Lease without regard to such amendment or modification. Without limiting
any of Landlord’s other rights under the Lease, Landlord may waive the receipt
of any amount payable to Landlord under the Lease, and such waiver shall
constitute an amendment or modification of the Lease with respect to such
payment.

14. Condominium. This Amendment, the Lease and all rights of Tenant hereunder
are and shall be subject and subordinate in all respects to any condominium
declaration and any other documents (collectively, the “Declaration”) which are
or shall be recorded in order to convert the Building to a condominium form of
ownership in accordance with the provisions of Article 9-B of the Real Property
Law, or any successor thereto, provided the Declaration does not include other
terms which increase Tenant’s obligations (in any material respect) or decrease
Tenant’s rights (in any material respect).  If any such Declaration is to be
recorded, Tenant, upon the request of Landlord, shall enter into an amendment of
the Lease confirming such subordination and modifying the Lease in such respects
as shall be necessary to conform to such condominiumization, including, without
limitation, appropriate adjustments to Tenant’s Share of Taxes and Tenant’s
Share of Operating Expenses and appropriate reductions in the Operating Expense
Base and the Real Estate Tax Base; provided, that, such amendment shall not
reduce Tenant’s rights or increase Tenant’s obligations under the Lease (in
either case in any material respect) or increase Tenant’s monetary obligations
under the Lease.

15. Embargoed Person. Tenant represents that as of the date of this Amendment,
and Tenant covenants that throughout the term of the Lease: (a) Tenant is not,
and shall not be, an Embargoed Person, (b) none of the funds or other assets of
Tenant are or shall constitute property of, or are or shall be beneficially
owned, directly or indirectly, by any Embargoed Person; (c) no Embargoed Person
shall have any interest of any nature whatsoever in Tenant, with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or prohibited by law or that the Lease and performance of the obligations
hereunder are or would be blocked or in violation of law and (d) none of the
funds of Tenant are, or shall be derived from, any activity with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or in violation of law or that the Lease and performance of the obligations
hereunder are or would be in violation of law.  “Embargoed Person” means a
person, entity or government (i) identified on the Specially Designated
Nationals and Blocked Persons List maintained by the United States Treasury
Department Office of Foreign Assets Control and/or any similar list maintained
pursuant to any authorizing statute, executive order or regulation and/or (ii)
subject to trade restrictions under United States law, including, without
limitation, the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such laws, with the result
that the investment in Tenant (whether directly or indirectly), is or would be
prohibited by law or the Lease is or would be in violation of law and/or (iii)
subject to blocking, sanction or reporting under the USA Patriot Act, as
amended; Executive Order 13224, as amended; Title 31, Parts 595, 596 and 597 of
the U.S. Code of

- 16 -

--------------------------------------------------------------------------------

 

Federal Regulations, as they exist from time to time; and any other law or
Executive Order or regulation through which the U.S. Department of the Treasury
has or may come to have sanction authority.  If any representation made by
Tenant pursuant to this Section shall become untrue Tenant shall within 10 days
give written notice thereof to Landlord, which notice shall set forth in
reasonable detail the reason(s) why such representation has become untrue and
shall be accompanied by any relevant notices from, or correspondence with, the
applicable governmental agency or agencies.

16. Leaks. To the extent Landlord has an obligation to perform a repair or to
cause a repair to be performed in connection any leaks in the ceiling, windows
or exterior walls of the Demised Premises, Landlord shall use commercially
reasonable efforts to perform such repair or cause such repair to be performed
within 24 hours after Tenant delivers notice of such leaks to Landlord. Tenant
acknowledges that certain repairs may take longer due to scope, material
availability and force majeure events.

17. Fire Alarm Testing. Landlord shall not test the Building fire alarms during
Business Hours unless reasonably agreed to in advance by Tenant or as required
by law, ordinance, municipal authority or any other governmental authority.

18. Air Conditioning. The provisions of Section 16.01 of the Lease relating to
hours of HVAC operation are incorporated in this Amendment as if fully set forth
herein.  Sections 16.02(i)(ii) and (iii) of the Lease are hereby deleted and the
provisions set forth on Exhibit D are inserted in place thereof.

19. No Other Changes. Except as expressly set forth in this Amendment, the Lease
shall remain unmodified and in full force and effect, and the Lease as modified
herein is ratified and confirmed.  All references in the Lease to “this Lease”
shall hereafter be deemed to refer to the Lease as amended by this Amendment.

20. Miscellaneous. This Amendment contains the entire agreement of the parties
with respect to the subject matter hereof and all prior negotiations,
understandings or agreements between the parties with respect to the subject
matter hereof are merged herein.  This Amendment may be executed in counterparts
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

 

- 17 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

 

RXR 1330 OWNER LLC,

a Delaware limited liability company

 

 

By:

/s/ Richard J. Conniff

 

Name: Richard J. Conniff

 

Title: Authorized Person

 

TENANT:

 

SILVERCREST ASSET MANAGEMENT

GROUP LLC,

a Delaware limited liability company

 

 

By:

/s/ Richard R. Hough III

 

Name: Richard R. Hough III

 

Title: President and CEO

 

 